Citation Nr: 1439410	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  13-35 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for enlarged prostate, status post removal, to include erectile dysfunction and incontinence, to include as due to exposure to Agent Orange and contaminated water at Camp Lejeune.

2.  Entitlement to service connection for loss of bowel control, to include as due to exposure to Agent Orange and contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran had active duty service from November 1974 to November 1978.  

This case initially came before the Board of Veterans Appeals (Board) on appeal of a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO), which denied entitlement to entitlement to service connection for the disabilities at issue.  


FINDING OF FACT

VA Form 21-4138, Statement in Support of Claim, dated and received by VA on July 29, 2014, which is prior to the promulgation of a decision in this appeal, is a statement from the Veteran requesting withdrawal of his appeal on the issues of entitlement to service connection for enlarged prostate, status post removal, to include erectile dysfunction and incontinence, to include as due to exposure to Agent Orange and contaminated water at Camp Lejeune, and entitlement to service connection for loss of bowel control, to include as due to exposure to Agent Orange and contaminated water at Camp Lejeune.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to service connection for enlarged prostate, status post removal, to include erectile dysfunction and incontinence, to include as due to exposure to Agent Orange and contaminated water at Camp Lejeune, and entitlement to service connection for loss of bowel control, to include as due to exposure to Agent Orange and contaminated water at Camp Lejeune have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In a statement dated and received by VA on July 29, 2014, the Veteran noted that he wished to withdraw his appeal on the issues of entitlement to service connection for enlarged prostate, status post removal, to include erectile dysfunction and incontinence, to include as due to exposure to Agent Orange and contaminated water at Camp Lejeune, and entitlement to service connection for loss of bowel control, to include as due to exposure to Agent Orange and contaminated water at Camp Lejeune.  These are the only issues currently before the Board.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

Prior to the promulgation of a decision by the Board in this case, the Board finds that the July 29, 2014 statement from the Veteran indicates that he no longer wishes to pursue the appeal on the issues of entitlement to service connection for enlarged prostate, status post removal, to include erectile dysfunction and incontinence, to include as due to exposure to Agent Orange and contaminated water at Camp Lejeune, and entitlement to service connection for loss of bowel control, to include as due to exposure to Agent Orange and contaminated water at Camp Lejeune.  Rather, he stated that he wishes to withdraw his appeal on these issues.  

As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issues of entitlement to service connection for enlarged prostate, status post removal, to include erectile dysfunction and incontinence, to include as due to exposure to Agent Orange and contaminated water at Camp Lejeune, and entitlement to service connection for loss of bowel control, to include as due to exposure to Agent Orange and contaminated water at Camp Lejeune.



ORDER

The appeals as to entitlement to service connection for enlarged prostate, status post removal, to include erectile dysfunction and incontinence, to include as due to exposure to Agent Orange and contaminated water at Camp Lejeune, and entitlement to service connection for loss of bowel control, to include as due to exposure to Agent Orange and contaminated water at Camp Lejeune, are dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


